Motion by appellant for a stay, pending appeal, granted on the following conditions: (1) that, within 10 days after entry of the order hereon, appellant shall file an undertaking for $1,000, with corporate surety, approved by a Judge of the Family Court, to pay the amounts directed to be paid by the order appealed from in the event that the order be affirmed in whole or in part or in the event that the appeal be dismissed; and (2) that appellant shall perfect and be ready to argue or submit the appeal at the February Term, beginning January 28, 1963; appeal ordered on the calendar for said term. The appeal will be heard on the original papers, including a typed transcript of the trial minutes, and on the typed briefs of all parties. Appellant’s brief shall contain a copy of the opinion, if any, rendered by the Family Court. The parties are directed to file six copies of their respective typed briefs and to serve one copy on each other. The record must be filed and appellant’s brief must be served and filed, on or before January 11, 1963. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.